DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
Claim 1 recites a limitation of “opening on the inlet side end surface and having a sealing portion on the outlet side end surface.” It could be confusing as one could interpret the opening belongs to the first plurality of cells or the recited “pillar-shaped honeycomb structure filter.” 
The applicant suggests the applicant to clarify this by adding language “the plurality of first cells having opening on the inlet side…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–3 are rejected under 35 U.S.C. 103 as being obvious over Nagai et al., US 2019/0178126 A1 (“Nagai”) in view of Kikuchi et al., US 2015/0260067 A1 (“Kikuchi”).
Regarding claim 1:
Nagai discloses the claimed limitation of that a pillar-shaped honeycomb structure filter (Nagai’s filter 100), comprising:
a plurality of first cells (Nagai’s first cells 108) extending from an inlet side end surface (Nagai’s first bottom surface 104) to an outlet side end surface (Nagai’s second bottom surface 106). Id. at Fig. 2, [0032]. Nagai discloses the claimed limitation of the plurality of first cells 108 have opening on the inlet side end surface 104 and having a sealing portion (see annotated Fig. 2) on the outlet side end surface 106. Nagai Fig. 2, [0032]. 
Nagai also discloses a plurality of second cells (Nagai’s second cells 110) extending from the inlet side end surface 104 to the outlet side end surface 106. Nagai Fig. 2, [0032]. Nagai’s second cells 110 have a sealing portion (see annotated Fig. 2) on the inlet side end surface 104 and opening on the outlet side end surface 106. Id. Nagai also discloses the claimed limitation of that the first cells 108 and the second cells 110 are alternately arranged adjacent to each other with a porous partition wall (Nagai’s partition walls 112) interposed therebetween. Id.
Nagai also discloses the claimed limitation of that its partition wall 112 is made of Cordierite comprising a mass ratio of 50%, and more preferably 99% by mass or more. Id.

    PNG
    media_image1.png
    601
    583
    media_image1.png
    Greyscale

Nagai does not disclose the claimed limitation of that a ceramic porous film, in which an average film thickness T is 2 to 50 pm, a porosity P is 65 to 90%, and the average film thickness T and the porosity P satisfy a relational expression of 0.42T + 67 < P < 0.75T + 72, is formed on a surface of each of the first cells 110. 
Similar to Nagai, Kikuchi discloses the claimed limitation of a pillar-shaped honeycomb structure filter (i.e., plugged honeycomb structure 100). Kikuchi Fig. 5, [0087]. The pillar-shaped honeycomb structure filter 100 comprises a plurality of first cells (i.e., the cells 2a) extending from an inlet side end surface (i.e., first end face 11) to an outlet side end surface (i.e., second end face 12), opening on the inlet side end surface 11 and having a sealing portion (i.e., the plugging portions 5) on the outlet side end surface 12. Id. The pillar-shaped honeycomb structure filter 100 comprises a plurality of second cells (i.e., the cells 2b) extending from the inlet side end surface 11 to the outlet side end surface 12, having a sealing portion 5 on the inlet side end surface 11 and opening on the outlet side end surface 12. Id. The first cells 2a and the second cells 2b are alternately arranged adjacent to each other with a porous partition wall (i.e., partition walls 10 including a porous partition wall base material 1) interposed therebetween. Id. at Fig. 5, [0053]. The pillar-shaped honeycomb structure filter 100 also comprises a ceramic porous film (i.e., ceramic trapping layer 6). Id. at Fig. 5, [0091]. 
Kikuchi also discloses that the ceramic porous film has an average film thickness T from 5 to 50 µm, overlapping the claimed limitation of 2 to 50 µm. Kikuchi Fig. 5, [0081]. Kikuchi further discloses a porosity P (unit: %) ranging from 50% to 80%, overlapping the claimed limitation of 65 to 90%. Id. at [0025]. The examiner notes that when the thickness of 5 µm is used in the formula, the average film thickness T and the porosity P satisfy a relational expression of 0.42T + 67 (i.e., 0.42*5+60=69.1) < P < 0.75T + 72 (i.e., 0.75*5+72=75.75). Since the prior art range of 50% to 80% overlaps the claimed range of 69.1 to 75.75, and the prior art range discloses the claimed range with sufficient specificity (i.e., the claimed range is narrower than the prior art range), an anticipation of claim exists. MPEP 2131.03(II).  Additionally, Kikuchi discloses the claimed limitation of that the ceramic porous film 6 is formed on a surface of each of the first cells 2a. Id. at Fig. 5. 

    PNG
    media_image2.png
    593
    745
    media_image2.png
    Greyscale

Additionally, Kikuchi discloses that its trapping layer could effectively reduce the pressure loss.  Kikuchi Fig. 5, [0036]. It would have been obvious to include Kikuchi’s trapping layer on Nagai’s partition wall 112 to effective reduce the pressure loss. 
Regarding claim 2:


Modified Nagai discloses that the pillar-shaped honeycomb structure filter 100 according to claim 1, wherein the porous film 6 has the average film thickness T of 2 to 40 µm (i.e., 35 µm) and the porosity P of 65 to 90% (i.e., 74%). Kikuchi Fig. 5, Table 1, Example 1. 
Regarding Claim 3: 
Modified Nagai discloses that the pillar-shaped honeycomb structure filter 100 according to claim 1, wherein the porous film 6 comprises 50% by mass or more in total of one or more selected from the group consisting of silicon carbide (i.e., Kikuchi discloses that SiC powder formed into an aerosol was passed through the honeycomb structure 100 and Sic particles were deposited and became a trapping layer after a heat treatment at 1200 °C, which means the porous film 6 is 100% SiC). Kikuchi [0124]. 
Response to Arguments
Prior Art Rejections 
The applicant argues that the rejection of claim 1 in view of Kikuchi is erroneous because it does not teach a thickness T and porosity P that would satisfy the relational expression as recited in claim 1. Applicant Rem. dated Dec. 01, 2022 (“Applicant Rem.”) p. 5. The applicant argues that the Office Action arbitrarily selects a thickness T from Kikuchi’s disclosed, based on this argument, the applicant argues that Kikuchi does not anticipate the claimed invention. Id. at p. 6.
The examiner first points out that since the office action clearly shows that Kikuchi discloses a thickness T and porosity P that satisfies the relationship recited in claim 1. It is also noted that the value of thickness is not arbitrarily chosen, the value of 5 µm is disclosed in Kikuchi’s disclosed film thickness range of 5 to 50 µm.  Kikuchi Fig. 5, [0081]. MPEP 2144.05(I) clearly states that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Therefore, the rejection made in the office action is deemed valid. Additionally, it is noted here claim 1 only requires one specific thickness and porosity satisfies the recited relationship. This interpretation is supported by applicant’s disclosure, where applicant does not disclose an entire range of data points of T and P that would satisfy the disclosed T, P relationship.  
The applicant also argues that Kikuchi fails to anticipate the claimed invention because Kikuchi explicitly discloses its porous partition wall is formed of alumina and therefore, Kikuchi fails to teach the amendment limitation of that the porous partition wall comprises 50% by mass or more of cordierite. Applicant Rem. p. 8. 
In response to applicant’s argument, the examiner relies on Nagai to teach the amended limitation. The applicant’s arguments regarding this point is moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776